In a.personal injury action, defendant appeals from an order of the Supreme Court, Kings County, dated July 28, 1971, which denied its motion to dismiss all the causes- of action in the complaint for lack of jurisdiction over its person (CPLR 3211, subd. [a], par; 8), without prejudice to. interposition of the jurisdictional objection in its answer. Order reversed, without costs, and motion remitted to Special Term for a hearing solely on *737the question of jurisdiction and a new determination. The motion papers presented sharp questions of fact concerning the essential jurisdictional requirements of CPLR 302. It is our opinion that in such a situation it is preferable to order an immediate hearing on the factual questions, pursuant to CPLR 3211 (subd. [c]), rather than await the trial for determination thereof. Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.